COURT OF APPEALS
                                     EIGHTH DISTRICT OF TEXAS
                                          EL PASO, TEXAS

                                                        §
 CINDY C. FOSTER,                                                         No. 08-10-00180-CV
                                                        §
                     Appellant,                                              Appeal from the
                                                        §
 v.                                                                       388th District Court
                                                        §
 FIDEL RENTERIA,                                                       of El Paso County, Texas
                                                        §
                     Appellee.                                            (TC# 2009CM5945)
                                                        §

                                      MEMORANDUM OPINION

        This appeal is before the Court on its own motion to determine whether it should be

dismissed. Because Appellant has not filed a brief or a motion for extension of time, we dismiss the

appeal for want of prosecution.

        On July 18, 2011, the Clerk of this Court notified Appellant’s attorney that Appellant’s brief

was past due and that no motion for extension of time had been received. The Clerk also informed

counsel that the Court would dismiss the appeal for want of prosecution unless, within ten days of

the notice, she presented grounds for continuing the appeal. To this date, there has been no response

to the Clerk’s letter.1

        This Court has the authority to dismiss an appeal for want of prosecution when the appellant

has failed to file her brief in the time prescribed and gives no reasonable explanation for the failure

to do so. TEX . R. APP. P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.

– San Antonio 1998, no pet.). Accordingly, we dismiss the appeal for want of prosecution.

        1
            On July 28, 2011, the Court received from Appellant a copy of an attorney grievance with supporting
documentation. The grievance was directed towards her trial counsel, not appellate counsel. The documentation also
includes a grievance against the trial judge.
                                              GUADALUPE RIVERA, Justice
August 17, 2011

Before Chew, C.J., McClure, and Rivera, JJ.